           Case 1:20-cv-06516-VM Document 80 Filed 10/08/20 Page 1 of 2




                                                                                       October 8, 2020
Hon. Victor Marrero, U.S.D.J.
United States District Court
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

By Electronic Filing.

        Re:     Jones et al. v. United States Postal Service, 20-cv-6516-VM

Dear Judge Marrero:

        I write regarding Defendants’ filings early this morning, regarding the Court’s direction to
meet and confer by yesterday. Rather than meeting and conferring, Defendants apparently prepared
a lengthy letter brief. Given the Court’s directions, we do not believe that filing any legal arguments
on this topic is appropriate, and will not unless the Court directs us to.

         However, I feel it is important to note that the redline attached to Defendants’ filing does not
indicate areas of disagreement. Instead, it compares Defendants’ initial draft to their current draft,
leaving out our proposed changes entirely (except where Defendants have accepted a modified version
of the change). While I do not have a copy of the Word file that would allow me to produce a clean
redline, I have used software to create and attach the cleanest version I can of an appropriate redline
(e.g., comparing Defendants’ changes to our proposal to our actual proposal). When I noticed this, I
asked Defendants to file an appropriate redline, to which they responded they would “file that this
morning,” but have not done so.

        Given the number of things pending, we believe a conference on all issues would be extremely
helpful – and given the amount of time that has passed here, is somewhat urgent. As always, we thank
the Court for its time and attention.

                                                        Respectfully submitted,
                                                             /s/
                                                        _________________
                                                        J. Remy Green
                                                            Honorific/Pronouns: Mx., they/their/them
                                                        COHEN&GREEN P.L.L.C.
                                                        1639 Centre St., Suite 216
                                                        Ridgewood, New York 11385
                                                        remy@femmelaw.com
                                                        Attorneys for Plaintiffs
cc:
          Case 1:20-cv-06516-VM Document 80 Filed 10/08/20 Page 2 of 2




All relevant parties by ECF and email.




                                                                     Page 2 of 2
